996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Alexander WRIGHT, a/k/a T.J., Defendant-Appellant.
No. 92-7230.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-90-127-G, CA-92-127-2)
Thomas Alexander Wright, Jr., Appellant Pro Se.
Sandra Jane Hairston, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas Alexander Wright, Jr., appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Wright, Nos.  CR-90-127-G, CA-92-127-2 (M.D.N.C. Nov. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The magistrate judge recommended granting summary judgment, although not so termed below.  See Fed.  R. Civ. P. 12(b).  Therefore, the magistrate judge should have given Wright notice pursuant to  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).  However, his failure to do so was harmless error, as Wright actually responded to the Government's allegations and supplemental materials in support thereof